EXHIBIT 32.1 Certification Pursuant to 18 U.S.C. Section1350 (as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act Of 2002) In connection with the Quarterly Report of Straight Path Communications Inc. (the “Company”) on Form 10-Q for the quarter ended January 31, 2014 as filed with the Securities and Exchange Commission (the “Report”), I, Davidi Jonas, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 17, 2014 /s/ DAVIDI JONAS Davidi Jonas Chief Executive Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Straight Path Communications Inc. and will be retained by Straight Path Communications Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
